Citation Nr: 0414878	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, characterized as major depression and borderline 
personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.V.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
October 1970. 

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, this appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the Central Office in Washington D.C. 
before the undersigned Veterans Law Judge (VLJ) in January 
2004.  A copy of the hearing transcript issued following the 
hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).    

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, in various 
statements and during the January 2004 hearing on appeal, the 
veteran indicated that he was treated during active service 
for anxiety reaction and immature personality, which he 
believes was the first time the claimed psychiatric disorder 
became manifest.

In this respect, the service medical records indeed include 
July 1970 medical notations indicating the veteran was 
hospitalized with a diagnosis of anxiety reaction.  However, 
the October 1970 discharge examination report only notes he 
suffered from immature personality and drug abuse.

Additionally, the Board notes that the record includes May 
2001 and April 2002 VA mental examination reports.  However, 
these reports fail to include discussions as to the 
relationship, if any, between the veteran's in-service 
symptomatology and the claimed disorder.  As it does not 
appear that the veteran has received the benefit of a VA 
examination specifically addressing the claimed psychiatric 
disorder and any relationship that this may have to the 
veteran's in-service diagnoses, the veteran should be 
afforded such VA examination.  If the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the veteran 
should be scheduled to undergo a VA examination in order to 
determine the etiology of the claimed psychiatric disorder.

Furthermore, during the January 2004 hearing on appeal, the 
veteran indicated that he has been treated for his 
psychiatric disorder at the VA Medical Centers in Mayaguez 
and San Juan, as well as that he is currently receiving 
Social Security Administration (SSA) disability benefits due 
to major depression.  As such, the RO should assist the 
appellant in obtaining any additional available and relevant 
VA and private medical records, and any records that the SSA 
used to grant the veteran disability benefits.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issue of 
entitlement to service connection for a 
psychiatric disorder, characterized as 
major depression and borderline 
personality disorder.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed psychiatric disorder, 
characterized as major depression and 
borderline personality disorder.  Provide 
the veteran with release forms and ask 
that a copy be signed and returned for 
each health care provider identified and 
whose treatment records are not already 
contained within the claims file, 
including for the health care provider 
who treated him in New York six months 
after his discharge from service (per the 
hearing transcript).  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating the 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) since discharge 
from service to the present relevant to 
the claimed psychiatric disorder, 
characterized as major depression and 
borderline personality disorder.  All 
identified treatment records from any 
reported VAMC, including any records from 
the Mayaguez and San Juan VA Medical 
Centers, which are not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4. The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
disability benefits to the veteran in 
2003, per the veteran's testimony during 
the January 2004 hearing on appeal.  If 
the search for the mentioned records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

5.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
psychiatrist, to evaluate the nature, 
severity, and etiology of the claimed 
psychiatric disorder, characterized as 
major depression and borderline 
personality disorder.  If no such 
disorder is currently found, the examiner 
should so indicate.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render the diagnosis of the claimed 
disorder.  The examiner must review the 
veteran's service medical records and 
history, and all post-service medical 
records.  The examiner should pay special 
attention to the July 1970 service 
medical notations and hospitalization 
records noting treatment for anxiety 
reaction, and the October 1970 discharge 
examination report showing immature 
personality and drug abuse.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the claimed psychiatric 
disorder, characterized as major 
depression and borderline personality 
disorder, became manifest during the 
veteran's active service, was incurred in 
or aggravated during his active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, is related to his in-
service symptomatology, or is otherwise 
related to his active service.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
psychiatric disorder, characterized as 
major depression and borderline 
personality disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

6.  The veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of his failure to report to the 
examination.  If he fails to report to 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

7.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

8.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of entitlement to service connection for 
an acquired psychiatric disorder, 
characterized as major depression and 
borderline personality disorder.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




